DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seshadri Paravastu on 01/03/2022.
The application has been amended as follows: 
In the claims:
16. 	(Currently Amended) A computerized system,
which is implemented by utilizing at least: one or more processors that are configured to execute code, and that are operably associated with one or more memory units that are configured to execute code;
wherein the system comprises: 
(a) a plurality of distributed end-user devices,
wherein each end-user device is an electronic device selected from the group consisting of: a smartphone, a tablet, an electronic device comprising a processor and 
wherein each end-user device is configured to acquire digital non-radiological non-X-Ray photographs of legs of persons;
wherein each end-user device is configured to perform: (i) a learn-and-predict process, (ii) a Deep Neural Network (DNN) model upgrade process, and (iii) a database transfer process;
wherein each end-user device locally-stores therein, and locally-runs therein, a local version of a DNN model that is periodically updated by a central computer server;
(b) said central computer server, that is configured to communicate separately, over Internet- based communication links, with each one of the plurality of distributed end-user devices;
wherein the central computer server comprises a DNN Engine, that is configured to perform: (i) an initial learning process, (ii) a transfer learning process, (iii) a further database transfer process, and (iv) a further DNN model upgrade process;
wherein the DNN Engine periodically upgrades the DNN model, and periodically distributes an upgraded DNN model to each one of said end-user devices;
wherein at least one of: (I) the plurality of end user devices, (II) said central computer server, is configured to utilize said upgraded DNN model to generate a determination for diagnosis, indicating whether or not a particular subject has a Leg Length Discrepancy (LLD), by feeding a digital non-radiological non-X-Ray photograph of legs of said particular subject into said upgraded DNN model, based on output from a sigmoid-activated single-neuron of said DNN model;
wherein an accuracy of the diagnosis of LLD, by each of the plurality of end-user or the said central computer server, gradually improves based on cumulative DNN learning by the central computer server which is based on analysis of images from the plurality of end-user devices.

Reasons for Allowance
Claims 5-24 allowed for reasons cited below: 
As per independent method claim 5, it is directed to method for determining whether a particular subject has LLD using a computerized method.  Zheng, cited previously in PTO 892, is considered closest prior art to the claimed invention.   Zheng teaches a computerized method, which is implementable by using at least: one or more hardware processors that are configured to execute code, and that are operably associated with one or more memory units that are configured to store code (Zheng page 153 “Computer aided automatic measurement of LLD”); wherein the computerized method comprises: determining whether a particular subject has a Leg Length Discrepancy (LLD), by performing: receiving a training set of images of legs of patients; receiving a validation set of images of legs of patients (Zheng page 153, segmentation using training and validation data); b3) performing a binary-type classification of said images of legs of patients, into exactly one of: (i) a first class of images that includes only images that are determined to not be associated with LLD, or (ii) a second class of images that includes both images that are determined to be associated with LLD and images that are determined to possibly be associated with LLD (Zheng Fig 2);
Zheng does not expressly teach (b1) performing image normalization and image resizing on said images of legs of patients; (b2) modifying the images of the training set, by applying one or more image transformation operations selected from the group consisting of: image rotation, image flip, skewing, zoom modification, isotropic scaling, shear transformation; (b4) passing the images of the training set of images via convolutions and extracting a first set of unique features from said images of the training set; and operating a Convolutional Neural Network (CNN) unit which applies convolution, kernel initialization, pooling, activation, padding, batch normalization, and stride to the images, to detect one or more particular image-features that are determined to be predictive for LLD detection; (b5) perform pooling and image traversal, through a particular path of convolutions that was passed in step (b4), and concurrently extracting a next set of unique features from said images of the training set by using computerized-vision object detection and computerized-vision pattern recognition; (b6) stacking multiple sets of convolutions that were passed in step (b4), and also stacking multiple pooling layers that were pooled in step (b5), to generate reduced-size images; (b7) feeding the reduced-size images into one or more dense layers of said CNN unit; (b8) applying a SoftMax classifier to reduce binary loss, and further applying a sigmoid classifier; (b9) adjusting a learning rate of said CNN unit for convergence into a solution; (b10) generating by said CNN unit a single-neuron output with a sigmoid activation, which indicates a binary-type output with regard to a particular image; wherein the binary-type output is either (i) the particular image is not associated with LLD, or (ii) the particular image is associated or is possibly associated with LLD; (c) operating on the validation set of images by: performing steps (b1) through (b10) on the validation set of images to verify an accuracy of classifications performed by said CNN unit..  Examiner does not find any of the references anticipating the claims nor, find it obvious to modify references of record to show all limitations as claimed.  
As per independent claim 10, none of references of record teach or recite upgrade and processing of data for diagnosing LLD including each end-user device is configured to perform: (i) a learn-and-predict process, (ii) a Deep Neural Network (DNN) model upgrade process, and (iii) a database transfer process; wherein each end-user device locally-stores therein, and locally-runs therein, a local version of a DNN model that is periodically updated by a central computer server, wherein the central computer server comprises a DNN Engine, that is configured to perform: (i) an initial learning process, (ii) a transfer learning process, (iii) a further database transfer process, and (iv) a further DNN model upgrade process; wherein the DNN Engine periodically upgrades the DNN model, and periodically distributes an upgraded DNN model to each one of said end-user devices; wherein at least one of: (I) the plurality of end user devices, (II) said central computer server, is configured to utilize said upgraded DNN model to generate a determination for diagnosis, indicating whether or not a particular subject has a Leg Length Discrepancy (LLD), by feeding a digital non-radiological non-X-Ray photograph of legs of said particular subject into said upgraded DNN model, based on output from a sigmoid-activated single-neuron of said DNN model; wherein an accuracy of the diagnosis of LLD, by each of the plurality of end-user devices, or the central computer server, gradually improves based on cumulative DNN learning by the central computer server which is based on analysis of images from the plurality of end-user devices. 
 Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793